--------------------------------------------------------------------------------

Exhibit 10.11

 
CONTRIBUTION AGREEMENT
 
(CERRITOS CORPORATE CENTER-LASALLE BANK LOAN)
 
THIS CONTRIBUTION AGREEMENT (this "Agreement") ismade as of January 5, 2006 by
and between MAGUIRE PROPERTIES, L.P., a Maryland limited partnership ("MPLP")
and MAGUIRE MACQUARIE OFFICE LLC, a Delaware limited liability company (the
"Joint Venture").
 


 



RECITALS
 
A. Pursuant to that certain Leasehold Deed of Trust, Security Agreement and
Fixture Filing (the "Security Instrument") dated as of January 5, 2006, by and
between Maguire Macquarie-Cerritos I, LLC, a Delaware limited liability company
("Borrower") and LaSalle Bank National Association, a national banking
association, and its successors and assigns ("Lender"), Borrower is indebted to
Lender for a loan in the original principal amount of Ninety-Five Million
Dollars ($95,000,000.00) (the "Loan"), secured by, among other collateral, the
Security Instrument recorded as a lien on the real property described therein,
commonly known as Cerritos Corporate Center (the "Property").
 
B. MPLP owns a twenty percent (20%) membership interest in the Joint Venture,
which, in turn, owns all of the membership interests in Borrower. The Joint
Venture is providing a non-recourse carve-out guaranty in favor of Lender in
connection with the Loan. The Joint Venture and MPLP agree that in the event of
a default under the Loan and/or Security Instrument, subject to the limitations
and terms and conditions set forth in this Agreement, MPLP will make additional
contributions of capital to the Joint Venture and the Joint Venture will, in
turn, contribute such contributed capital to Borrower to be used to repay any
outstanding Shortfall Amount on the Loan, as defined below.
 
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Security Instrument.
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1. Capital Contribution Obligation. If, for any reason, Borrower shall be in
default under the Loan and/or Security Instrument and repayment of the
obligations(the "Obligations") of Borrower evidenced bythe Loan and secured
bythe Security Instrument is due after notice and lapse of any applicable cure
periods (such default and repayment obligation is referred to hereinafter as a
"Default") and the Default can be cured bythe payment of money to the Lender,
then MPLP absolutely and unconditionally agrees (subject tothe limits set forth
below) to contribute to the capital of the Joint Venture cash orcash equivalents
in an amount equal to the Shortfall Amount (as defined below). Notwithstanding
the foregoing,MPLP's maximum liability hereunder is equal to Ninety Five Million
Dollars ($95,000,000.00) (the "MaximumLiability") and under no circumstances
shall MPLP be obligated to contribute an aggregate amount under this Agreement
in excess of MPLP's Maximum Liability. No demand shall be made under this
Agreement for contribution of the Shortfall Amount or any portion
 
[PSR:psr/Contingent Contribution Agreement (Bottom Dollar) Cerritos LaSalle Bank
Loan.DOC/122705/1039.023]
thereof until such time as the Lender shall have fully and completely exercised
(and not waived)
all rights, powers, and remedies it has with respect to foreclosure on the
Property, or following the date any such Default is cured by Borrower. The
"Shortfall Amount" shall equal the excess of (i) the Maximum Liability or the
amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over (ii) the sum of all
amounts recovered and the fair market value of the Property obtained by Lender
(including, without limitation, with respect to principal, interest, late fees,
penalties and costs of collection), if any, from or on behalf of Borrower after
the Default in proceedings against Borrower or the Property under the documents
which set forth the Loan (including, without limitation, the Security
Instrument).
 
  2. Use of Contributions. The funds contributed to the capital of the Joint
Venture by MPLP pursuant to this Agreement in performance of its obligations
hereunder will be contributed by the Joint Venture to Borrower, forBorrower to
pay any Shortfall Amount. Any capital contributions made to the Joint Venture by
MPLP pursuant hereto shall be deposited by the Joint Venture immediately into a
separate bank account in Borrower's name. The Joint Venture shall cause Borrower
to use such funds solely for payments to the Lender for the
  Shortfall Amount.
2  Personal Obligation. The obligations of MPLP under this Agreement are
personal to MPLP and shall not be affected by any transfer by it of all or any
of its interests in the Joint Venture, and MPLP shall have no right to receive
from the Joint Venture any reimbursement or return of any contributions to the
Joint Venture, or other payments, made pursuant to this Agreement. The
obligations of JV under this Agreement are personal to JV and shall not be
affected by any transfer by it of all or any of its interests in Borrower, and
JV shall have no right to receive from the Borrower any reimbursement or return
of any contributions to the Borrower, or other payments, made pursuant to this
Agreement.
  4. Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall automatically expire and
be of no further force or effect on the earlier to occur of (i) thirty-six (36)
months following the date hereof; provided, however, that MPLP may extend the
term of this Agreement beyond thirty-six (36) months for any period of time it
deems advisable, in its sole and absolute discretion, upon written notice of the
extended term to the Joint Venture, and (ii) date on which the Obligations under
the
  Loan are satisfied in full.
3  Rights of Lender. Borrower or the Lender, or any subsequent holder of the
Loan or beneficiary of the Security Instrument may, from time to time, without
notice toorconsent of MPLP, agree to any amendment, waiver, modification or
alteration of the Security Instrument relating to Borrower and its rights and
obligations thereunder (including, without limitation, the renewal or extension
of the maturity of the indebtedness secured by the Security Instrument, increase
or reduction of the rate of interest payable under the Loan, release,
substitution or addition of MPLP or any endorser on the Loan, and acceptance of
any additional security for the Loan).


6. Intent to Benefit Lender. This Agreement is expressly for the benefit of
the Lender and its successors and assigns. The parties hereto intend that the
Lender shall be a third party beneficiary of this Agreement and that the Lender
shall have the right to enforce the
 
pSR:psr/Contingent Contribution Agreement (Bottom Dollar) Cerritos LaSalle Bank
Loan.DOC/1227os/Io39.o23] 2
obligations of MPLP hereunder separately and independently of the Joint Venture,
without any requirement whatsoever of resort by the Lender to any other party,
including, without limitation, the Joint Venture under the Guaranty. The
Lender's status as a third party beneficiary of this Agreement and the Lender's
right to enforce the obligations of MPLP are material elements of this
Agreement. Any payments to Lender hereunder shall for all purposes hereunder be
treated as capital contributions by MPLP to the Joint Venture in accordance with
the provisions of Paragraph 1 above. This Agreement shall not be modified,
amended or terminated without the written consent of the Lender. MPLP shall
furnish a copy of this Agreement to the Lender immediately following the
execution hereof by the parties.
 
1  Condition of Borrower and the Joint Venture. MPLP is fully aware of the
financial condition of Borrower, the Joint Venture and the Property, and is
executing and delivering this Agreement based solely upon its own independent
investigation of all matters pertinent hereto and is not relying in any manner
upon any representation or statement of the Lender. MPLP hereby represents and
warrants that it is in a position to obtain, and hereby assumes full
responsibility for obtaining, any additional information concerning the Joint
Venture's and the Property's financial condition and any other matter pertinent
hereto as it may desire, and it is not relying upon or expecting the Lender to
furnish to it any information now or hereafter in the Lender's possession
concerning the same or any other matter. By executing this Agreement, MPLP
knowingly accepts the full range of risks encompassed within a contract of this
type, which risks it acknowledges. MPLP shall have no fight to require the
Lender to obtain or disclose any information with respect to the Obligations,
the financial condition or character of Borrower, the Joint Venture, the
Property, Borrower's ability to pay or perform the Obligations, the existence or
non-existence of any guaranties of all or any part of the Obligations, any
action or non-action on the part of the Lender, Borrower, the Joint Venture, or
any other person, or any other matter, fact or occurrence whatsoever. In the
event a contribution is made pursuant to this Agreement, the parties agree that
the member's interest in the Joint Venture will not be adjusted. The parties
agree that if a contribution is made under this Agreement, the allocation
provisions of the Joint Venture shall be applied in a manner so as to assure to
the greatest extent possible that the capital account balances of the partners
are no different than would have existed if no contribution had been made under
this Agreement.
2  MPLPs' General Waivers. MPLP waives: (a) any defense now existing or
hereafter arising based upon any legal disability or other defense of the Joint
Venture, Borrower, MPLP or any other Person, or by reason of the cessation or
limitation of the liability of Borrower, MPLP or any other Person from any cause
other than full payment and performance of all obligations due under the
Security Instrument or any of the other Loan Documents; (b) any defense based
upon any lack of authority of the officers, directors, partners or agents acting
or purporting to act on behalf of the Joint Venture, Borrower or any other
Person, or any defect in the formation of the Joint Venture, Borrower or any
other Person; (c) the unenforceability or invalidity of any security or
guarantee or the lack of perfection or continuing perfection, or failure of
priority of any security for the obligations guarantied hereunder; (d) any and
all rights and defenses arising out of an election of remedies by Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed MPLP's rights of
subrogation and reimbursement against the principal by the operation of Section
580d of the California Code of Civil Procedure or otherwise; (e) any defense
based upon Lender's failure to disclose to MPLP any information concerning the
Joint


[PSR:psr/ContingentContribution Agreement (Bottom Dollar) Cerritos LaSalle Bank
Loan.DOC/122705/1039.023] 3
Venture's, Borrower's or any other Person's financial condition or any other
circumstances bearing on the Joint Venture's, Borrower's or any other Person's
ability to pay and perform all obligations due under the Security Instrument or
any of the other Loan Documents; (f) any failure by Lender to give notice to the
Joint Venture, Borrower, MPLP or any other Person of the sale or other
disposition of security held for the Loan, and any defect in notice given by
Lender in connection with any such sale or disposition of security held for the
Loan; (g) any failure of Lender to comply with applicable laws in connection
with the sale or disposition of security held for the Loan, including, without
limitation, any failure by Lender to conduct a commercially reasonable sale or
other disposition of such security; (h) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal, or that reduces a surety's or guarantor's (or hereunder, MPLP's)
obligations in proportion to the principal's obligation; (i) any use of cash
collateral under Section 363 of the Federal Bankruptcy Code; (j) any defense
based upon Lender's election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 111 l(b)(2) of the Federal
Bankruptcy Code or any successor statute;
(k) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (1) relief from any applicable
valuation or appraisement laws; and (r) any defense based upon the application
by Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or MPLP.
MPLP agrees that the payment and performance of all obligations due under the
Security Instrument or any of the other Loan Documents or any part thereof or
other act which tolls any statute of limitations applicable to the Security
Instrument or the other Loan Documents shall similarly operate to toll the
statute of limitations applicable to MPLP's liability
 
hereunder.
 
Without limiting the generality of the foregoing or any other provision hereof,
MPLP further waives any and all rights and defenses that MPLP may have because
Borrower's debt is secured by real property; this means, among other things,
that: if Lender forecloses on any real property collateral pledged by Borrower,
then (A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) MPLP shall have the obligation to contribute
hereunder even if Lender, by foreclosing on the real property collateral, has
destroyed any subrogation right of MPLP against Borrower or the Joint Venture.
The foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses MPLP may have because Borrower's debt is secured by real property.
 
Without limiting the generality of the foregoing or any other provision hereof,
MPLP expressly waives to the extent permitted by law any and all rights and
defenses, including without limitation any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to MPLP
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, and
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726 (or
any of such sections), or any other jurisdiction to the extent the same are
applicable to this Agreement or the agreements, covenants or obligations of MPLP
hereunder.
 
9. Waiver of Rights of Subrogation. This Agreement is expressly for the benefit
ofthe Borrower, the Lender, any Indemnified Party (as defined below), and
theirrespective successors and assigns (collectively, the "Beneficiaries"). The
obligations of MPLP hereunder
 
[PSR:psr/ContingentContribution Agreement (Bottom Dollar) Cerritos LaSalle Bank
Loan.DOC/122705/1039.023] 4
shall be in addition to and shall not limit or in any way affect the obligations
the Joint Venture under any existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. Subject to Paragraph 1
of this Agreement, the obligations of MPLP hereunder are independent of the
obligations of Borrower, and a separate action or actions may be brought by any
Beneficiary against MPLP, whether or not actions are brought against Borrower,
and whether or not Borrower is joined in any such action or actions against
MPLP. MPLP expressly waives any and all rights of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which MPLP may now or
hereafter have against the Joint Venture, the Borrower or any other Person
(other than a direct or indirect partner in MPLP) directly or contingently
liable for the payment or performance of the Security Instrument (including,
without limitation, any property collateralizing the obligations under the
Loan), arising from the existence or performance of this Agreement. MPLP further
agrees that it will not enter into any agreement providing, directly or
indirectly, for contribution, reimbursement or repayment by the Joint Venture,
Borrower or any other Person (other than a direct or indirect partner in MPLP)
on account of any payment by MPLP and further agrees that any such agreement,
whether existing or hereafter entered into in violation hereof would be void. In
furtherance, and not in limitation, of the preceding waiver, MPLP agrees that
(i) any payment directly to the Lender by MPLP in satisfaction of its
obligations pursuant to this Agreement shall be deemed a contribution by MPLP
(as applicable) to the capital of the Joint Venture, and any such payment shall
not cause MPLP to be a creditor of Borrower, or the Joint Venture, and (ii) MPLP
shall not be entitled to, or shall receive, the return of any such capital
contribution except to the extent permitted by the organizational documents of
the Joint Venture.
 
  10. Indemnification ofOther Parties. Subject to the Lender's requirement to
first exercise its rights against the Property as provided in Paragraph 1
hereof, if, for any reason, Macquarie Office II LLC, the Joint Venture or
Borrower or any affiliate thereof (each, an "Indemnified Party") is required by
Lender to make any payment to the Lender or any contribution to Borrower with
respect to the portion of the Loan for which a payment pursuant to this
Agreement is required (collectively, an "Indemnified Party Outlay"), MPLP shall
absolutely and unconditionally reimburse the Indemnified Party for the lesser of
(i) the full amount of such Indemnified Party Outlay or (ii) the maximum amount
MPLP would have been obligated to contribute under Paragraph 1 hereof had such
payment not been made by the Indemnified Party. MPLP shall reimburse the
Indemnified Party as required by this Paragraph 10 within sixty (60) days after
receiving written notice of a Indemnified Party Outlay from the Indemnified
Party. Any payments to an Indemnified Party hereunder shall for all purposes
hereunder be treated as capital contributions by MPLP to the Joint Venture in
accordance with the provisions of Paragraph 1
  above.
2  Effect of Waivers. MPLP warrants and agrees that each of the waivers set
forth in this Agreement is made with MPLP's full knowledge of its significance
and consequences, and that under the circumstances the waivers are reasonable.
If any of said waivers shall hereafter be determined by a court of competent
jurisdiction to be contrary to any applicable law or against public policy, such
waivers shall be effective only to the maximum extent permitted by law.
3  Rules of Construction. The word "Borrower" as used herein shall include the
named Borrower and any other Person at any time assuming or otherwise becoming


IPSR:psr/ContingentContribution Agreement (Bottom Dollar) Cerritos LaSalle Bank
 
Loan. DOC/122705/I 039.023] 5
primarily liable for all or any part of the obligations of the named Borrower
under the Security Instrument or any of the other Loan Documents. The term
"Person" as used herein shall include any individual, corporation, partnership,
limited liability company, trust or other legal entity of any kind whatsoever.
When the context and construction so require, all words used in the singular
herein shall be deemed to have been used in the plural and vice versa. All
headings
appearing in this Agreement are for convenience only and shall be disregarded in
construing this Agreement.
 
1  Governin_ Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF CALIFORNIA AND ALSO CONSENT TO
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA OR FEDERAL LAW.
2  Amendments. This Agreement shall not be modified, amended or terminated in a
manner that is materially adverse to MPLP, Joint Venture or any Beneficiary
without the written consent of MPLP, Joint Venture or such Beneficiary, as the
case may be.
3  Miscellaneous. The provisions of this Agreement shall bind and benefit the
heirs, executors, administrators, legal representatives, successors and assigns
of each party hereto and of each of the Beneficiaries. If any provision of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.
4  Counterparts. This Agreement may be executed in counterparts (including by
facsimile) with the same effect as if all parties had signed the same document.
All such counterparts shall be deemed an original, shall be construed together
and shall constitute one and the


same instrument.
 
17. Release. The release of Borrower from all or any part of the indebtedness
evidenced by the Loan for any reason (other than full payment of such
indebtedness) or any other obligations under any of the Loan Documents (as
defined in the Security Instrument) for any reason (other than the full
performance thereof) shall not release MPLP or Joint Venture from liability
under this Agreement, unless each Beneficiary consents to such a release of MPLP
and Jonit Venture in writing.
 
[Signature Page Follows]
 






MPLP:
     
MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership
     
By:
MAGUIRE PROPERTIES, INC.,
 
a Maryland corporation
 
its general partner
       
By:
/s/ Mark T. Lammas
   
Name: Mark T. Lammas
   
Title: Senior Vice President
     







Joint Venture:
     
MAGUIRE MACQUARIE OFFICE LLC
a Delaware limited liability company
     
By:
Maguire MO Manager, LLC
 
a Delaware limited liability company
     
By:
Maguire Properties, L.P.
   
a Maryland limited partnership
       
By:
Maguire Properties, Inc.
   
a Maryland corporation
       
By:
/s/ Mark T. Lammas
   
Name: Mark T. Lammas
   
Title: Senior Vice President











 



